On Motion of Mr. Graeme of the Complainants Council for Admitting the Exceptions taken to the Defendants Answer, (Mr. Pinckney of Councel with the Defendants being present) And on hearing the Debates on both Sides It is Ordered that the Said Exceptions be Admitted And that the Same be Argued on Thursday without any further Notice.
Alexr Stewart Deputy Register
At a Court of Chancery held in the Council Chamber Thursday the 5 February 1735 [1736] And in the 9th Year of his Majesty’s Reigne P. M.
Present The Honourable Thomas Broughton Esq. Lieutenant Governor; William Bull, John Fenwick, Robert Wright, Joseph Wragg, John Hammer-ton, Esquires of his Majestys Councel for Executing the Office of Chancellor; Alexander Cramahe Master.
On Motion of Mr. Whitaker the Order of the 15th January last made on the Petition of Thomas Lamboll Esq. and Benjamin Savage and others Guardians of the Children of Mr. George Smith Deceased was Read and the Same is by this Court Confirmed and made absolute.
Alexr Stewart Deputy Register